Citation Nr: 0533100	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  03-22 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to an effective date prior to February 2, 
2000 for the grant of a total rating based upon 
individual unemployability (TDIU).  

2.	Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
diabetes mellitus, Type II, claimed as secondary to 
exposure to herbicides.  


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active military service from February 1972 to 
June 1979.

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO). A 
July 2001 rating decision granted entitlement to TDIU 
effective from February 2, 2000, and a February 2003 rating 
decision that found that new and material evidence had been 
submitted to reopen a claim for service connection for 
diabetes mellitus previously denied by the RO in an 
unappealed rating action of July 1995.  The February 2003 
rating action then denied service connection for diabetes 
mellitus, Type II.  In a decision of June 2004, the Board 
denied an earlier effective date for a grant of a TDIU and 
remanded the issue of service connection for diabetes 
mellitus based on exposure to Agent Orange to the RO for 
further development.  The veteran subsequently appealed the 
Board's denial of an earlier effective date for a TDIU to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2005, the Court vacated the Board's June 2004 
denial of this issue and remanded the matter back to the 
Board for further development in accordance with a joint 
motion by the veteran and VA, as discussed below.  

In regard to the matter of service connection for diabetes 
mellitus, it is noted that the Board must initially determine 
whether the veteran has presented new and material evidence 
sufficient to reopen his claim of service connection for this 
condition because doing so goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate it de novo.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 
Therefore, the issue has been characterized as listed on the 
title page of this decision.  

The issue of entitlement to an effective date prior to 
February 2, 2000 for the grant of a total rating based upon 
individual unemployability (TDIU) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.	The veteran's claim for service connection for diabetes 
mellitus based on exposure to Agent Orange was 
previously denied by the RO in an unappealed rating 
decision of July 1995.  

2.	No evidence has been received since the July 1995 rating 
decision denying service connection for diabetes 
mellitus based on exposure to Agent Orange that raises a 
reasonable possibility of substantiating this claim.  


CONCLUSION OF LAW

The additional evidence received since the unappealed 
rating decision of July 1995 that denied service 
connection for diabetes mellitus based on exposure to 
Agent Orange is not new and material; and the veteran's 
claim for service connection for diabetes mellitus is not 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. It also includes new notification 
provisions. Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), the 
majority held that a VCAA notice letter consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In a letter dated in March 2005, the RO informed the veteran 
of the provisions of the VCAA and what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain in order to substantiate his current 
claim for service connection for diabetes mellitus. The 
letter also essentially told him to submit relevant evidence 
in his possession. This letter in conjunction with the 
statement of the case and the supplemental statement of the 
case advised him of the evidence needed to substantiate his 
claim, and of who was responsible for obtaining what 
evidence. As noted above, the March 2005 letter clearly 
indicated to the veteran the need to provide any evidence in 
his possession that pertains to the claim, or, in other 
words, that the veteran should "give us everything you've got 
pertaining to your claim."

In Pelegrini, the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should generally be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits. However, the Court's remedy was remand so that the 
notice could be provided. Id., at 120, 122-4. The Court went 
on to say, however, that "there is no nullification or 
voiding requirement [of RO decisions issued prior to VCAA 
notice] either explicit or implicit in this decision." Id., 
at 120. The veteran received the Pelegrini remedy when the 
Board remanded the claim, and he was provided the March 2005 
notice letter.

In any event, the veteran was not prejudiced by the delayed 
notice. If he had submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he had submitted the evidence prior to initial 
adjudication.

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication. 38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The VCAA also requires VA to attempt to obtain relevant 
records adequately identified by a claimant. 38 U.S.C.A. § 
5103A(b),(c). VA has done so and in November 2005 the veteran 
indicated that he had no further evidence to submit.  

Under the VCAA, VA is obliged to provide an examination when 
necessary. 38 U.S.C.A. § 5103A(d) (West 2002). The veteran 
was afforded recent VA examination and the examiner reported 
clinical findings pertinent to his claim for service 
connection for diabetes mellitus.  

Because VA has complied with the notice requirements of the 
VCAA, and since there is no known outstanding evidence; there 
is no reasonable possibility that further efforts could aid 
in substantiating the veteran's current claim for service 
connection for diabetes mellitus based on exposure to Agent 
Orange U.S.C.A. § 5103A(a)(2).

I.	Factual Basis   

The evidence that was of record at the time of the unappealed 
rating board action of July 1995 that denied service 
connection for diabetes mellitus may be briefly summarized.  
Review of the record did not indicate that the veteran had 
military service in Vietnam or that he was otherwise exposed 
to Agent Orange.  The veteran's service medical records did 
not disclose any findings, complaints, or diagnosis of 
diabetes mellitus.  Post service medical records disclosed no 
findings or diagnosis indicative of diabetes mellitus, 
although the record did show treatment for hypoglycemia in 
1993.  

The evidence associated with the claims folder subsequent to 
the July 1995 unappealed rating board action that denied 
service connection for diabetes mellitus contain no findings 
or diagnosis of diabetes mellitus.  During an April 2005 VA 
examination the veteran reportedly denied being diagnosed 
with diabetes mellitus.  After the examination, the examiner 
commented that there was no pathology to support a diagnosis 
of diabetes mellitus.  

II.	Legal Anaylsis  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004). 
Service connection for degenerative arthritis may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year subsequent to discharge 
from service. 38 U.S.C.A. §§ 1101,1112, 1113(West 2002): 38 
C.F.R. §§ 3.307, 3.309 (2004). Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004)  

A veteran who served on active duty in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed to an herbicide agent unless affirmative evidence 
establishes that the veteran was not exposed to any such 
agent during service. 38 U.S.C.A. § 1116(f) (West 2002).

Service connection may be presumed for residuals of exposure 
to Agent Orange by showing two elements. First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam era. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6) 
(2004). Secondly, the veteran must be diagnosed with one of 
the specific diseases listed in 38 C.F.R. § 3.309(e). Service 
connection for residuals of Agent Orange exposure also may be 
established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.

Service connection based on herbicide exposure may also be 
established with proof of actual direct causation. Brock v. 
Brown, 10 Vet. App. 155 (1999) (vacated on other grounds 12 
Fed. Appx. 916, 2000, U.S. App. LEXIS 31888 (2000)); see 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When the RO has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under the version of 38 C.F.R. § 3.156 applicable to claims 
submitted on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision 
makers. Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

For purposes of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The basis of the 1995 RO denial of service connection for 
diabetes mellitus based on exposure to Agent Orange was, 
essentially, that the evidence did not show that the veteran 
had served in Vietnam and/or had been exposed to Agent Orange 
and that the evidence did not demonstrate that the veteran 
had been diagnosed as having diabetes mellitus.  The record 
subsequent to the 1995 rating board action contains no 
evidence of exposure to Agent Orange and also contains no 
evidence that the veteran has diabetes.  Clearly, therefore, 
new and material evidence has not been submitted to reopen 
the veteran's claim for diabetes because there is no evidence 
submitted since the previous unappealed rating decision that 
raises a reasonable possibility of an allowance of the 
veteran's claim for service connection for diabetes mellitus 
based on exposure to Agent Orange.  


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen his claim for service 
connection for diabetes mellitus based on exposure to Agent 
Orange is denied.  


REMAND

The basis for the joint motion for remand in this case was 
that the record did not contain evidence that the veteran had 
received the notice required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-419, 114 Stat. 
1828 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5106, 5103A, 5107, 5126) and amended by Pub. L. 108-
183, 117 Stat. 2651 (Dec. 16, 2003) and the Board did not 
adequately discuss whether such notice had been provided.  
38 U.S.C.A. § 5103(a) (West 2002); See Quartuccio v. 
Principi, 16 Vet. App. 186 (2002).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a).  VA should also 
undertake to inform claimants that they should provide 
relevant evidence in their possession.

In this regard, it is noted that the RO has not informed the 
veteran of the provisions of the VCAA and the significance of 
this legislation for the veteran's current claims.  Such 
should be accomplished prior to further appellate 
consideration in this case.  

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should provide the veteran 
with a VCAA notice letter pertaining to 
the claim for an earlier effective date 
for a grant of a TDIU in accordance with 
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In particular the RO should 
inform the veteran of any evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate this 
claim.  Also, the RO is to specifically 
inform the claimant as to which portion 
of the evidence is to be provided by the 
claimant and which part, if any, VA will 
attempt to obtain on behalf of the 
claimant.  The RO should also inform the 
claimant that he should provide relevant 
evidence in his possession.

2.  The RO should then readjudicate the 
veteran's claim for an earlier effective 
date for the assignment of an earlier 
effective date for the assignment of a 
TDIU.  If this benefit is denied, the 
veteran should be provided a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  The 
case should then be returned to this 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


